Citation Nr: 0913478	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-33 370	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from May 1943 to October 1945.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2006, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the appellant's claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  

A March 2006 letter advised the appellant of VA's duties to 
notify and assist in the development of the claim prior to 
the initial adjudication of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  Additionally, it advised the 
appellant that to support her claim for DIC benefits, she 
needed to submit evidence showing that "the veteran died 
from a service-connected injury or disease."  Such a 
statement does not, however, comport with the requirements 
under Hupp (which was decided after the RO had completed its 
actions in the present case). Notably, previously service-
connected conditions, if any, must be identified, and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on such must follow.  

The Veteran had established service connection for: Bilateral 
pes planus (rated 10 percent) and residuals of pneumonia (0 
percent).  According to his death certificate, his immediate 
cause of death was respiratory failure; severe dilated 
cardiomyopathy was listed as an underlying cause.  Renal 
failure was listed as a significant contributing condition, 
but not resulting in the underlying cause of death.  
VA treatment records show that in September 2004, the Veteran 
was involved in a motor vehicle accident which resulted in 
right rib fracture, subcutaneus air, pulmonary contusion, and 
probably a small pneumothorax.  He was also treated with 
medication for possible pneumonia.  December 2004 to February 
2006 treatment records show that the Veteran was seen 
periodically for complaints that included shortness of 
breath, edema, congestive heart failure, and hypotension.  It 
is the appellant's contention that the Veteran's service-
connected residuals of pneumonia materially contributed to 
the breathing problems that resulted in his death on February 
19, 2006.  

In light of the contentions and the current state of the 
evidence, the Board finds that a VA medical opinion 
addressing these matters is indicated.

The Veteran's death certificate shows that he died in a 
nursing home.  Treatment records from the Veteran's end-stage 
nursing home stay are not associated with the claims file.  
As any such records may contain pertinent information, they 
must be secured, if available.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006), holding that VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the present appeal, the appellant was not notified of the 
criteria for establishing an effective date of an award.  On 
remand, such notice deficiency may be corrected without 
causing additional delay.
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
Veteran's service connected disabilities 
and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on such 
disabilities, as well as an explanation of 
the evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected.  The 
RO must also provide notice regarding 
effective dates of awards as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  The 
appellant should have opportunity to 
respond.

2. 	The RO should secure for the 
record copies of the complete records of 
all treatment and/or evaluation the 
Veteran received while residing at 
Crestview Manor nursing home.  

3. 	The RO should then arrange for the 
Veteran's claims file to be forwarded to 
an appropriate physician for review and a 
medical advisory opinion as to whether the 
Veteran's service connected disabilities, 
at least as likely as not (i.e., a 50 
percent or better probability), caused or 
contributed to cause or hastened his 
death.  The opinion should specifically 
address the theory of entitlement proposed 
by the appellant, i.e., that the Veteran's 
respiratory failure, which was listed as 
the immediate cause of his death, was 
caused or aggravated by his service-
connected pneumonia.  If the opinion is 
negative, the consulting physician should 
further opine whether any cause of the 
Veteran's death (primary, underlying, or 
contributory) was somehow otherwise 
related to his service.  The consulting 
physician must explain the rationale for 
all opinions given.

4. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

